Title: From John Adams to United States Senate, 23 December 1799
From: Adams, John
To: United States Senate


				
					Gentlemen of the Senate,
					23 December, 1799.
				
				I receive, with the most respectful and affectionate sentiments, in this impressive address, the obliging expressions of your regard for the loss our country has sustained in the death of her most esteemed, beloved, and admired citizen.

In the multitude of my thoughts and recollections on this melancholy event, you will permit me only to say, that I have seen him in the days of adversity, in some of the scenes of his deepest distress and most trying perplexities; I have also attended him in his highest elevation, and most prosperous felicity, with uniform admiration of his wisdom, moderation, and constancy.

Among all our original associates in that memorable league of the continent in 1774, which first expressed the sovereign will of a free nation in America, he was the only one remaining in the general government.

Although, with a constitution more enfeebled than his at an age when he thought it necessary to prepare for retirement, I feel myself alone, bereaved of my last brother, yet I derive a strong consolation from the unanimous disposition which appears, in all ages and classes, to mingle their sorrows with mine on this common calamity to the world.

The life of our Washington cannot suffer by a comparison with those of other countries who have been most celebrated and exalted by fame. The attributes and decorations of royalty could have only served to eclipse the majesty of those virtues which made him, from being a modest citizen, a more resplendent luminary. Misfortune, had he lived, could hereafter have sullied his glory only with those superficial minds, who, believing that characters and actions are marked by success alone, rarely deserve to enjoy it. Malice could never blast his honor, and envy made him a singular exception to her universal rule. For himself, he had lived enough to life and to glory. For his fellow-citizens, if their prayers could have been answered, he would have been immortal. For me, his departure is at a most unfortunate moment. Trusting, however, in the wise and righteous dominion of Providence over the passions of men, and the results of their counsels and actions, as well as over their lives, nothing remains for me but humble resignation.

His example is now complete, and it will teach wisdom and virtue to magistrates, citizens, and men, not only in the present age, but in future generations, as long as our history shall be read. If a Trajan found a Pliny, a Marcus Aurelius can never want biographers, eulogists, or historians.
				
					John Adams.

				
				
			